[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION # 132
The court reluctantly concludes that since there was no written agreement signed by the parties concerning obligations for the post majority college expenses of their daughter that it has no subject matter jurisdiction over the plaintiff's motion. Therefore, the court is unable to order the defendant to pay the expenses incurred.
There is no question that the defendant agreed to pay the expenses and further agreed to reduce his obligation to writing at the time he appeared at the uncontested hearing. The defendant apparently attributes little significance to his representations, promises and moral obligations.
The plaintiff's motion seeking reimbursement of educational expenses is denied.
NOVACK, J.